This opinion is subject to administrative correction before final disposition.




                                 Before
                    GASTON, STEWART, and GERRITY
                        Appellate Military Judges

                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                          Joseph T. DOWDY
                     Private (E-1), U.S. Marine Corps
                                Appellant

                              No. 201900261

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                          Decided: 5 February 2021

                               Military Judge:
                              Terrance J. Reese

   Sentence adjudged 11 June 2019 by a special court-martial convened
   at Camp Lejeune, North Carolina, consisting of a military judge
   sitting alone. Sentence in the Entry of Judgment: confinement for 146
   days and a bad-conduct discharge. 1

                             For Appellant:
            Lieutenant Commander Erin L. Alexander, JAGC, USN

                               For Appellee:
                 Lieutenant Gregory A. Rustico, JAGC, USN
                  Lieutenant Joshua Fiveson, JAGC, USN



   1  Pursuant to a pretrial agreement, the convening authority disapproved all
confinement in excess of the 142 days Appellant served in pretrial confinement.
                 United States v. Dowdy, NMCCA No. 201900261
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
    However, the Entry of Judgment incorrectly noted that Appellant’s sen-
tence included reduction to E-1, which was not part of the sentence adjudged
by the Military Judge. Although we find no prejudice from this error,
Appellant is entitled to have court-martial records and findings of guilt
correctly reflect the content of his proceeding. 2 Accordingly, in accordance
with Rule for Courts-Martial 1111(c)(2), we modify the Entry of Judgment
and direct that it be included in the record.
   The findings and sentence as corrected are AFFIRMED.


                                    FOR THE COURT:




                                    RODGER A. DREW, JR.
                                    Clerk of Court




   2   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).


                                           2
                  United States v. Dowdy, NMCCA No. 201900261
                           Modified Entry of Judgment




UNITED STATES                                     NMCCA NO. 201900261

       v.                                                ENTRY
                                                          OF
Joseph T. DOWDY                                        JUDGMENT
Private (E-1)
U.S. Marine Corps                                  As Modified on Appeal
                     Accused
                                                      5 February 2021



   On 11 June 2019, the Accused was tried at Marine Corps Base Camp Lejeune,
North Carolina, by a special court-martial, consisting of a military judge sitting
alone. Military Judge Terrance J. Reese, presided.

                                   FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 90, Uniform Code of Military Justice,
              10 U.S.C. § 890.
               Plea: Guilty.
               Finding: Guilty.

   Specification 1: Willful Disobedience of a Superior Commissioned
                    Officer between 3 August and 11 September 2018.
                       Plea: Not Guilty.
                       Finding: Dismissed.

   Specification 2: Willful Disobedience of a Superior Commissioned
                    Officer between 11 September and 11 December 2018.
                       Plea: Guilty.
                       Finding: Guilty.




                                          1
                 United States v. Dowdy, NMCCA No. 201900261
                          Modified Entry of Judgment

   Specification 3: Willful Disobedience of a Superior Commissioned
                    Officer between 14 January and 5 February 2019.
                      Plea: Guilty.
                      Finding: Guilty.

Charge II:   Violation of Article 112a, Uniform Code of Military Justice,
             10 U.S.C. § 912a.
             Plea: Guilty.
             Finding: Guilty.

   Specification 1: Wrongful Use of a Controlled Substance (Cocaine)
                    between 1 and 4 December 2018.
                      Plea: Guilty.
                      Finding: Guilty.

   Specification 2: Wrongful Use of a Controlled Substance (Cocaine)
                    between 2 and 5 February 2019.
                      Plea: Guilty.
                      Finding: Guilty.

   Specification 3: Wrongful Use of a Controlled Substance (Marijuana)
                    between 27 January and 5 February 2019.
                      Plea: Guilty.
                      Finding: Guilty.

Charge III: Violation of Article 121, Uniform Code of Military Justice,
            10 U.S.C. § 921.
             Plea: Not Guilty.
             Finding: Dismissed.

   Specification:     Larceny of Non-Military Property of a Value of $500 or
                      less on 20 November 2018.
                      Plea: Not Guilty.
                      Finding: Dismissed.

                                   SENTENCE

   On 11 June 2019, the military judge sentenced the Accused to the following:
      Confinement for 146 days.
      A bad-conduct discharge.



                                         2
              United States v. Dowdy, NMCCA No. 201900261
                       Modified Entry of Judgment

The Accused was credited with 142 days served in pretrial confinement.
The convening authority disapproved all confinement in excess of time served.


                           FOR THE COURT:




                           RODGER A. DREW, JR.
                           Clerk of Court




                                     3